The judgment of the court was pronounced by
Slidell, J.
It does not appear from the copy of the notarial certificate of notice, offered in evidence in this cause, on what day the notary deposited the notice for Buhlcr in the postoffice. We are, therefore, unable to say whether the mailing was timely.
It is therefore decreed, that so much only of the judgment of the district court as. condemns the defendant to pay the sum of five hundred dollars, with ■interest at eight per cent per annum from the 15th day of January, 1849, until paid, and five dollars costs of protest, being the amount of principal and interest, and costs of protest of the note of A. Duvall, by defendant endorsed, of record in this cause, be reversed; and that as to said note, there be judgment of non-suit ; the costs of this appeal to be paid by the plaintiff. It is further decreed, that in this respect the judgment of the district court be affirmed.